One McCleskey was arrested and confined in a one-room shack, used by the town of Hodges as a "calaboose," on a charge of violating a town ordinance in that he was drunk. The "calaboose" was a very crude affair, one room, dirty and cold, with no provision for heat or comfort of prisoners, and there was no pretense that the "prison," if such it was, in any way complied with the state's requirements for the building of prisons. The arrest was made on a cold day in November, and, after the release, there is no claim that McCleskey escaped, but he was carried to a drug store, put under some quilts to warm, and, when he sobered up, appeared before the mayor, pleaded guilty to being drunk, and paid the fine assessed.
This prosecution is brought under section 4017 of the Code of 1923, and on the trial many exceptions were reserved. Pretermitting a discussion of all other questions, we hold that section 4017 of the Code of 1923 has no application to a case of this nature.
The prison must be a lawful prison, as defined and authorized by state law, and the offense must be against the statutes of the state, Trammel v. State, 111 Ala. 77, 20 So. 631.
There are other errors in this record not necessary to discuss, as the foregoing finally disposes of the prosecution.
The judgment is reversed and a judgment will be here rendered discharging the defendant.
Reversed and rendered.